DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation, “…regardless of whether a block of a memory includes valid data or not”.  This limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 6 and 14 recite similar limitations as those described with respect to claim 1 and are rejected for the same reasons as recited above.
Claims  2-5, 7-13 and 15-20 depend from claims 1, 6 and 14 and are rejected by virtue of their dependency and/or for the reasons recited above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Devendrappa et al. (US 2017/0115890) (hereafter Devendrappa).
As per claims 6 and 14, Devendrappa teaches a system, comprising: 
a host comprising a trimming queue having logical block addresses (LBAs) corresponding to invalid data (fig. 5, 514; [0050]); and 
the host is configured to: 
initiate a forced flush of the trimming queue by providing the LBAs corresponding to the invalid data to the memory ([0050], lines 3-7 wherein the command is queued and then when its executed, it is flushed form the queue); and 
provide, to the memory and regardless of whether a block of the memory includes valid data or not ([0051] describes wherein the steps of fig. 5 occur both with valid data and no valid data), a sanitization command ([0048], lines 1-5 command to delete) to cause the memory to a deterministic operation resulting in physical erasure of the invalid data stored on the memory based on the LBAs provided from the host ([0050] describes the physical erasure of invalid data).
As per claim 7, Devendrappa teaches wherein the host is configured to cause the memory, by providing the sanitization command, to: 
identify a physical block corresponding to the LBAs provided from the host ([0048]); 
responsive to the physical block containing both valid data and invalid data, relocate the valid data to a different physical block of the memory ([0052]); and 
responsive to the physical block containing invalid data but not valid data, physically erase the physical block ([0052]).
As per claim 8, Devendrappa teaches wherein the host is configured to provide updates regarding addresses corresponding to the invalid data to cause the memory to update a logical to physical address map prior to performing the deterministic operation ([0048], lines 12-14).
As per claim 10, Devendrappa teaches wherein the host is coupled to the memory via a host interface comprising at least one of a serial advanced technology attachment (SATA), peripheral component interconnect express (PCIe), or a universal serial bus (USB), or combinations thereof ([0032]).
As per claim 11, Devendrappa teaches wherein the deterministic operation is a deterministic operation, and wherein the host is configured to track valid data of the memory so as not to cause the memory to erase the valid data during the deterministic operation ([0048], by tracking invalid data, the flag would also track valid data since the flag not being set would indicate valid data).
As per claim 12, Devendrappa teaches wherein the memory is a solid state drive coupled to the host via a host interface, and wherein the host is configured to provide, to the memory, the sanitization command via the host interface ([0050]).
As per claim 13, Devendrappa teaches wherein the memory comprises a number of NAND flash memory devices in which a physical block is a unit of erasure and is configured to store a plurality of pages of data ([0034], describes NAND memory, wherein NAND flash erase blocks have pages which are used for writes).
As per claim 15, Devendrappa teaches wherein the blocks of the memory indicated as invalid corresponds to those blocks that are no longer being tracked by the host ([0048], lines 12-15 wherein it is no longer being tracked as valid).
As per claim 18, Devandrappa teaches wherein the LBAs provided to the memory are associated with those blocks having more invalid pages than other blocks of the memory ([0051]).
As per claim 19, Devandrappa teaches wherein the LBAs provided to the memory are associated with those blocks having invalid pages more than a threshold amount ([0051]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devendrappa et al. (US 2017/0115890) (hereafter Devendrappa), in view of Post et al. (US 2012/0054465) (hereafter Post).
As per claim 1, Devendrappa teaches an apparatus, comprising: 
a trimming queue having logical block addresses (LBAs) targeted for deletion (fig. 5; 514; [0050]); and 
wherein the apparatus is configured to provide, regardless of whether a block of a memory includes valid data or not ([0048], lines 1-3; [0051] describes where the steps of fig. 5 are performed while having valid data); the LBAs targeted for deletion ([0048], lines 10-20 describing retrieving the LBA through mapping tables); and 
a sanitization command ([0048], lines 1-5, delete) to the memory to cause the memory to initiate a deterministic operation; wherein the deterministic operation performed on the memory in response to the sanitization command results in physical erasure of invalid data stored on the memory ([0050] describes the physical erasure of invalid data).
While Devendrappa teaches wherein the logical block addresses are associated with a data object, Devendrappa does not explicitly teach wherein logical block addresses (LBAs) are associated with a file.
However, Post teaches wherein logical block addresses (LBAs) are associated with a file ([0020]).
It would have been obvious before the effective filing date of the claimed invention to have combined the LBA association with a file taught by post with the LBA associated with a data object of Devendrappa because a files system may provide read and write commands to NVM driver when an application or operating system when read or write requests are not compatible with the NVM ([0019]).
As per claim 3, Devendrappa teaches wherein the apparatus is configured to provide, prior to the sanitization command, a trimming command and the LBAs associated with the file targeted for deletion along with the trimming command ([0048] wherein the delete command is construed to be the trimming command).
As per claim 4, Devendrappa teaches wherein the trimming command includes at least one of a TRIM command, UNMAP command, or DEALLOCATE command, or combinations thereof ([0050]).
As per claim 5, Devendrappa teaches wherein the deterministic operation is a garbage collection operation ([0050]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Devendrappa and Post as applied to claim 1 above, and further in view of Assour et al. (US 6,434,648) (hereafter Assour).
As per claim 2, the combination of Devendrappa and Post teaches all the limitations of 
claim 1.  The combination does not explicitly teach wherein the apparatus is configured to poll, from the memory, a completion status indicating at least one of: 
whether the deterministic operation completed with success or failed to complete; or 
a degree of a completion of the sanitization command.
However, Assour teaches teach wherein the apparatus is configured to poll, from the memory, a completion status indicating at least one of: 
whether the deterministic operation completed with success or failed to complete; or 
a degree of a completion of the sanitization command (col. 8, lines 20-45).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the completion status of Assour with the memory device of the combination of Devendrappa and Assour because it provides notification to the host and user the status of an operation (col. 8, lines 40-45).
Claim 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devendrappa as applied to claims 6 and 14 above, and further in view of Assour et al. (US 6,434,648) (hereafter Assour). 
As per claim 9, Devendrappa teaches all the limitations of claim 6.  Devendrappa does not explicitly teach wherein the host is configured to: provide a status request command to the memory; and receive, responsive to providing the status request command to the memory, a completion status indicating whether the deterministic operation completed with success or failed to complete.
However, Assour teaches wherein the host is configured to: provide a status request command to the memory; and receive, responsive to providing the status request command to the memory, a completion status indicating whether the deterministic operation completed with success or failed to complete (col. 8, lines 20-45).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the completion status of Assour with the memory device of the combination of Devendrappa and Assour because it provides notification to the host and user the status of an operation (col. 8, lines 40-45).
As per claim 20, Devendrappa teaches all the limitations of claim 14.  Devendrappa does not explicitly teach wherein the host is configured to poll a completion status of the deterministic operation from the memory.
However, Assour teaches wherein the host is configured to poll a completion status of the deterministic operation from the memory (col. 8, lines 20-45).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the completion status of Assour with the memory device of the combination of Devendrappa and Assour because it provides notification to the host and user the status of an operation (col. 8, lines 40-45).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devendrappa as applied to claim 14 above, and further in view of Birkill et al. (US 2009/0070699) (hereafter Birkill).
As per claim 16, Devendrappa teaches all the limitations of claim 14.  Devendrappa does not explicitly teach wherein the memory is configured to provide, while the deterministic operation is being performed on the memory, a completion amount associated with the deterministic operation to the host.
However, Birkill teaches wherein the memory is configured to provide, while the deterministic operation is being performed on the memory, a completion amount associated with the deterministic operation to the host (fig. 1).
It would have been obvious before the effective filing date of the claimed invention to have combined the completion display of Birkill with the storage device of Devenrappa because it provides the user with an indication of the progress of a task being performed ([0007]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devendrappa as applied to claim 14 above, and further in view of Koren et al. (US 2009/0259808) (hereafter Koren).
As per claim 17, Devendrappa teaches all the limitations of claim 14.  Devendrappa does not explicitly teach wherein the host is configured to provide the sanitization command as an interrupt signal.
However, Koren teaches wherein the host is configured to provide the sanitization command as an interrupt signal ([0050]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the interrupt signal of Koren with the memory device of Devendrappa because it allows for the controller to immediately stop whatever activity the controller is currently engaged in and to start sanitizing flash array ([0050]).
Response to Arguments
	In light of Applicant’s amendments the previous 35 USC 112 rejection has been withdrawn, however, a new rejection has been asserted.
	In light of the terminal disclaimer filed 05/10/2022, the double patenting rejection has been withdrawn. 
	With respect to the prior art rejection, Applicant submits that Devendrappa does not teach “wherein the apparatus is configured to provide, regardless of whether a block of a memory includes valid data or not, the LBAs associated with the file targeted for deletion”.  Applicant submits that the trim command described in Devendrappa is issued to an SSD only when all the objects in a block of memory are determined to be invalid.
	Examiner respectfully submits Devendrappa teaches a method for erasing blocks of memory, which starts with receiving a command to delete or otherwise invalidate a data object ([0048], lines 1-10).  Devendrappa further teaches that while in some embodiments no garbage collection is performed, in other embodiments the application may perform garbage collection by moving valid data objects from a logical block such that the logical block no longer contains any valid data objects and can be referenced by a trim command ([0051]).  In light of these cited passages and upon interpreting the delete command as the sanitization command, Devendrappa teaches the limitations of claim 1.
	For at least these reasons, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139